
	
		III
		112th CONGRESS
		2d Session
		S. RES. 480
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Johanns (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 20th anniversary of
		  United States Strategic Command. 
	
	
		Whereas United States Strategic Command was established on
			 June 1, 1992, to meet national security needs of the post-cold-war era by
			 combining all strategic planning, targeting, and wartime employment of forces
			 under one commander headquartered at Offutt Air Force Base in the State of
			 Nebraska;
		Whereas United States Strategic Command was reestablished
			 in 2002 at Offutt Air Force Base, combining the responsibilities of United
			 States Strategic Command and the United States Space Command along with
			 responsibility for early warning and defense against missile attack;
		Whereas over the last 20 years, United States Strategic
			 Command has flawlessly executed the mission to deter nuclear attacks and employ
			 nuclear forces if necessary;
		Whereas in 2010 the mission of United States Strategic
			 Command expanded again to include cyberspace operations through United States
			 Cyber Command, a subunified command;
		Whereas United States Strategic Command provides
			 continuous information regarding orbiting satellites and space debris to
			 spacecraft such as the International Space Station;
		Whereas United States Strategic Command has supported
			 coalition forces in Iraq and Afghanistan by providing intelligence, planning,
			 and cyber support;
		Whereas United States Strategic Command contributed to
			 United States operations in Libya through long-range conventional strikes and
			 intelligence, surveillance, and reconnaissance;
		Whereas United States Strategic Command continues to be
			 the premier nuclear deterrent in the United States, serving as a center for
			 global command and communications headquartered in the State of Nebraska;
			 and
		Whereas the United States, and particularly the State of
			 Nebraska, is grateful to those who serve the United States at United States
			 Strategic Command: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 20th anniversary of the establishment of United States Strategic Command and
			 the vital contributions of United States Strategic Command to national
			 security; and
			(2)honors the
			 dedicated men and women who serve at United States Strategic Command executing
			 the mission to deter and detect strategic attack against the United States and
			 allies of the United States and to defend the nation as directed.
			
